PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sigalov, Alexander, B
Application No. 16/719,103
Filed: 18 Dec 2019
For: Inhibition Of TCR Signaling With Peptide Variants

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) and 1.78(e) filed February 2, 2022,  to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 120 for the benefit of prior-filed provisional and nonprovisional applications listed in the concurrently filed Application Data Sheet (ADS).
 
If references required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) are presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for benefit of prior-filed provisional and nonprovisional applications may be accepted if the references required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications requires:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

In addition to the petition under 37 CFR 1.78(c) and 1.78(e) and the corrected ADS, it may be necessary for an applicant to file a request for continued examination (RCE) under 37 CFR 1.114 to add a benefit claim if the application is under a final rejection (see MPEP § 706.07(h)).  

In this case, applicant submitted the petition under 37 CFR 1.78(c) and 1.78(e) and the corrected ADS on February 2, 2022, after issuance of a final Office action on January 12, 2022. The 

In view of the above, the petition under 37 CFR 1.78(c) and 1.78(e) is dismissed.  

If reconsideration of this decision is desired, applicant must file a renewed petition under 37 CFR 1.78(c) and 1.78(e), accompanied by a RCE and fee. No additional petition fee is required for filing the renewed petition. The Office reminds applicant that the period for filing a proper reply to the final Office action continues to run from the mail date of January 12, 2022.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petitions

By Internet:		EFS-Web1

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)